Citation Nr: 0127541	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  94-49 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for 
dyshidrotic dermatitis of the right foot in excess of 10 
percent. 

2.  Entitlement to an initial compensable disability rating 
for meralgia paresthesia of the left thigh. 

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids. 

4.  Entitlement to an initial compensable disability rating 
for degenerative changes of the dorsal spine. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran has reported that he served on active duty from 
September 1962 to July 1992.  This case came to the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
rating decision which granted claims for service connection 
for dyshidrotic dermatitis, meralgia paresthesia of the left 
thigh, hemorrhoids, and degenerative changes of the dorsal 
spine.  A noncompensable evaluation was assigned for each 
disorder, and these ratings have remained in effect until the 
present time.  In May 1996, the Board remanded this case for 
further development.

The issues are reflected on the first page of this decision 
in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  


FINDINGS OF FACT

1.  The veteran's service-connected dyshidrotic dermatitis is 
manifested by recurrent pustules and blisters with highly 
pigmented lesions that are treated with medicated soaks and 
creams and modification of footwear.

2.  The veteran's service-connected meralgia paresthesia of 
the left thigh is manifested by sensory involvement only, 
that is, complaints of numbness and tingling.

3.  The veteran's service-connected hemorrhoids are not 
presently active; there has been only one external hemorrhoid 
noted in medical records since service, and the veteran has 
good rectal tone.

4.  The veteran's service-connected degenerative changes of 
the dorsal spine are manifested by degenerative changes on X-
ray and complaints of pain and occasional muscle spasms.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
10 percent for service-connected dyshidrotic dermatitis has 
not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 
& Supp. 2001), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2001); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).

2.  The criteria for an initial compensable evaluation for 
service-connected meralgia paresthesia of the left thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 
& Supp. 2001), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8530 (2001); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).

3.  The criteria for an initial compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5100 et. seq. (West 1991 & Supp. 2001), 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 
(2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

4.  The criteria for an initial compensable evaluation for 
service-connected degenerative changes of the dorsal spine 
have not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
1991 & Supp. 2001), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 5291 (2001); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
notes that the final rule implementing the provisions of the 
VCAA concerning claims for benefits governed by part 3 of 
Title 38, Code of Federal Regulations, has been published.  
See 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  The veteran 
was advised of the requirements of the VCAA in an April 2001 
letter.

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties with respect to the 
veteran's claim have been fulfilled.  The VCAA essentially 
provides that the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the veteran 
was advised and notified of the evidence necessary to 
establish a higher rating in the November 1993 rating 
decision, the May 1994 Statement of the Case (SOC), and the 
July 2001 Supplemental Statement of the Case (SSOC).  See 38 
U.S.C.A. §§ 5102, 5103, 5107 (West Supp. 2001).  In a June 
1996 letter he was requested to provide any additional 
information concerning treatment for his service-connected 
disorders on appeal.  Attempts were made to develop all 
records noted in the veteran's response.  The April 2001 
letter and the SSOC informed him of the evidence that had 
been developed.  He was advised in the SSOC that records he 
had identified from Martin Army Hospital, despite repeated 
attempts, had not been developed.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claims for increased 
compensation have been properly developed and that no useful 
purpose would be served by remanding the issues with 
directions to provide further assistance.  As noted above, 
this case was previously remanded by the Board for further 
development.  The veteran's available service medical records 
are of record.  As regards the Martin Army Hospital records, 
the evidence shows that four attempts were made to develop 
these records from different records custodians.  The 
National Personnel Records Center (NPRC) has responded that 
they do not have the records.  Therefore, the Board deems 
further efforts to obtain these records to be futile. The 
record also includes post-service VA, private, and military 
medical treatment records.  Further, VA examiners in this 
case assessed the disorders at issue in August 1993 and again 
in December 1998.  

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disorders at 
issue in this case than do those already of record.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issues on appeal, and that the duty to assist veteran has 
been satisfied.  38 U.S.C.A. § 5103A (West Supp. 2001).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Because this appeal is from the initial ratings assigned to 
the disabilities upon awarding service connection, consistent 
with the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since these claims are on appeal from the 
initial ratings assigned from 1992, all evidence from 1992 to 
the present has been considered in determining the 
appropriate ratings.  The Board has not found that "staged 
ratings" are warranted in this case for any of the 
evaluations on appeal.

Dyshidrotic dermatitis 

The Board has reviewed all the evidence of record.  The 
service medical records show repeated complaints of a fungal-
type of rash on the right foot, assessed as dyshidrotic 
dermatitis.  During an August 1993 VA examination, the 
veteran noted that he had blisters and itching on the side of 
his foot since the 1960s and that he had been treated with 
creams and powders.  He reported that the disorder appeared 
in the summer and disappeared in the winter.  Highly 
pigmented lesions were noted on both feet.

In a March 1994 written statement, the veteran reported that 
his right foot disorder caused swelling, inflammation, and 
difficulty walking.  The records from the United States Army 
Health Clinic at Fort McPherson, Georgia, dated from 1995 to 
1998 reveal that in December 1996 he was seen for dyshidrosis 
and was referred to a private dermatologist.  Treatment 
records dated from 1996 to 1997 from the Tara Dermatology 
Center show that the veteran was treated almost monthly for 
foot eczema from December 1996 to June 1997.  He was 
prescribed medicated foot soaks and a topical cream.  A 
December 1996 note reported severe blisters on the feet, and 
a January 1997 note recommended that he wear sandals and 
cotton socks indefinitely as boots and shoes that occluded 
the affected area aggravated the disorder.  February, March, 
and April 1997 notes reported that the veteran was doing 
better.  A June 1996 record noted the disorder had flared due 
to a change in job shift which caused him to be on his feet 
twelve hours a day and made him unable to soak his feet well.

VA treatment records dated from 1994 to 1996 noted chronic 
fungus of the feet with a diagnostic impression of tinea 
pedis in June 1994.  A January 1995 record noted a complaint 
of skin blisters and sore of the right foot with color 
changes.  A March 1996 record noted that the veteran reported 
that the skin disorder improves when he does not wear boots; 
however, he was employed as a correctional officer and was 
required to be on his feet a lot.  He stated that he burst 
the blisters, which contain clear fluid, and they then scab 
over.  He was using Eucerin cream.  There were peeling 
plantar pustules with serious drainage, concentrated at the 
dorsoplantar junction.  There were also old discolorations at 
previous sites.  The assessment was "mocassin foot" [sic].

During a December 1998 VA examination the veteran noted that 
his dyshidrotic dermatitis flares up so badly in the spring 
that he cannot wear shoes, and it recedes in winter.  He 
reported that he was currently unemployed and was "taking it 
easy and trying to stay active."  Examination of the right 
foot revealed that the ventral aspect was covered with 
blisters and scaly, rough lesions, especially the medial 
area.  Diagnoses included dyshidrotic dermatitis of the right 
foot.  The RO, in a July 2001 rating decision, granted a 10 
percent evaluation for dyshidrotic eczema of the feet, 
effective from August 1992, the date of the claim.

The veteran's service-connected dyshidrotic dermatitis is 
currently rated under Diagnostic Code 7806 as analogous to 
eczema.  38 C.F.R. §§ 4.20, 4.118 (2001).  Under Diagnostic 
Code 7806, a 0 percent rating is warranted for slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Id.  A 30 percent rating is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  A 50 percent 
evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disease manifests itself in an 
exceptionally repugnant manner.  Id.

The Board has carefully reviewed the record and finds that a 
higher rating of 10 percent should be assigned.  The Board 
notes that the VA examinations were performed when the 
veteran's service-connected skin disorder was active.  See 
Bruce v. West, 11 Vet. App. 405, 407 (1998); Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994).  The medical evidence 
reveals that the veteran has repeated flare-ups of 
dyshidrotic dermatitis manifested by blisters, drainage, and 
highly pigmented lesions which is treated with medicated 
soaks and creams.  Although the veteran reports that he has 
fewer to no symptoms in the winter, the medical evidence in 
January 1995, December 1996, January 1997, and December 1998 
reveals that he had blisters at those times as well.  
Further, the medical evidence shows that his dyshidrotic 
dermatitis was aggravated when he did not wear socks and 
sandals.  The disorder has also been described as "severe" 
during flare-ups.  In addition, the medical evidence reveals 
that the disorder did detrimentally affect his work as the 
symptoms were exacerbated by being on his feet all day and at 
times he was required to wear socks and sandals, as opposed 
to work boots or shoes.

Thus, the Board finds that the evidence does not support an 
evaluation in excess of 10 percent rating as his dyshidrotic 
dermatitis does not involve an exposed surface or extensive 
area, his symptoms warrant a compensable rating.  

The Board finds that a higher rating, one in excess of 10 
percent, is not warranted in this case, as there is no 
competent evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  The veteran 
concedes that the dyshidrotic dermatitis is quiescent at 
times, thus, it is not a constant problem.  In addition, the 
only service-connected area is his right foot, and the 
lesions in that area alone cannot be considered extensive.  
Finally, due to the location of the lesions and the lack of 
evidence of disfigurement, the Board finds that there is no 
marked disfigurement.  As such, the disability picture for 
the veteran's generalized furunculosis does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent.

Meralgia paresthesia of the left thigh 

The Board has reviewed all the evidence of record.  The 
service medical records show that in 1990 the veteran had 
complaints of left thigh numbness and tingling that were 
attributed to his wearing a gun belt.  He was assessed with 
meralgia paresthesia of the left thigh secondary to the gun 
belt, and was put on profile to discontinue wearing a gun 
belt.

During the August 1993 VA examination, the veteran reported 
that the numbness and tingling was constant.  Diagnoses 
included left thigh numbness.  Records from Fort McPherson do 
not real significant complaint, treatment, or diagnosis 
concerning the left thigh.  The veteran reported in a March 
1994 written statement that the numbness caused an inability 
to stand for long periods and a frequent loss of balance.  

A March 1996 VA treatment record noted complaints of numbness 
in the left thigh and requested assessment.  An April 1996 
treatment record gave an impression of decreased sensation in 
the left thigh of questionable etiology.  It was noted that 
the meralgia paresthesia of the left thigh diagnosed on 
earlier records was stable and unchanged.  The plan was 
muscle strengthening.  Physical therapy records noted that 
the goals were met, and evaluation of the left knee was 
positive for mild degenerative joint disease and probably 
meniscal tear.

A December 1998 VA examination report noted that the veteran 
reported that he could not feel sharp pain in the left thigh 
area; however, he denied any weakness.  Neurological 
examination revealed decreased sensation in the left thigh.  
Reflexes were 1+ bilaterally, and motor and sensory levels 
were intact.  There was normal range of motion.  The 
diagnoses included paresthesia of the left thigh.

The veteran's service-connected meralgia paresthesia of the 
left thigh is currently rated under Diagnostic Code 8530 
which refers to paralysis of the ilio-inguinal nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8530 (2001).  Under this 
Diagnostic Code, a 0 percent rating is warranted for mild or 
moderate paralysis and a 10 percent rating is warranted for 
severe to complete paralysis.  Id.  "The term 'incomplete 
paralysis' . . . indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree."  38 C.F.R. 
§ 4.124a, Note prior to Diagnostic Code 8510 (2001).

Applying these criteria to the facts of the case, the Board 
finds that the veteran's meralgia paresthesia of the left 
thigh is manifested by complaints of constant numbness and 
tingling.  These symptoms are wholly sensory; thus, they 
constitute, at most, moderate paralysis of the affected 
nerve.  In other words, they would warrant only a 
noncompensable evaluation.  An increased (compensable) 
evaluation for the disorder would require evidence of severe 
or complete paralysis.  The medical evidence contradicts such 
a finding, however.  The December 1998 VA examination noted 
full range of motion throughout.  The veteran denied any loss 
of strength at that time.  He had earlier reported difficulty 
standing for long periods and loss of balance; however, the 
medical evidence does not support findings of instability and 
weakness due to the service-connected meralgia paresthesia of 
the left thigh that would warrant a compensable rating.  A 
compensable evaluation for his meralgia paresthesia of the 
left thigh is thus not warranted on the basis of application 
of Diagnostic Code 8530.

The Board has considered the application of other Diagnostic 
Codes.  However, the Board does not find that other 
Diagnostic Codes are for application as the preponderance of 
the evidence demonstrates that the service-connected disorder 
is wholly sensory, and Diagnostic Code 8530 is most 
appropriate for application under those circumstances.  Since 
the preponderance of the evidence is against allowance of 
this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Hemorrhoids 

The Board has reviewed all the evidence of record.  The 
service medical records show that the veteran had severe 
internal hemorrhoids and thromboid hemorrhoids in service 
prior to a hemorrhoidectomy in September 1980.  In January 
1981 he reported that since his hemorrhoidectomy he had loose 
stools and lost stools occasionally, like with running.  He 
reported that he had control when he noticed a stool coming.  
He also reported sharp anal pain unexpectedly.  Sphincter 
tone was found to be good with no hemorrhoids, scars, or 
abnormalities.  The impression was decreased anal sensation, 
and anal sphincter exercises were prescribed.  The remainder 
of the service medical records did not show significant 
complaint, treatment, or diagnosis for hemorrhoids.  A 
November 1987 record noted that the veteran had no bowel 
problems.

The veteran reported, during his August 1993 VA examination, 
that after his hemorrhoidectomy he began noticing blood in 
his stool in 1985 and started taking suppositories.  On 
examination, an external hemorrhoid was noted with no 
bleeding.  Diagnoses included hemorrhoid.  

In a March 1994 written statement, the veteran reported that 
the hemorrhoidectomy caused damage to his rectal muscles.  
Records from Fort McPherson do not reveal significant 
complaint, treatment, or diagnosis concerning hemorrhoids.  
In January 1995, the veteran complained by telephone of 
rectal leakage of stool following the hemorrhoidectomy; 
however, he did not report for his follow-up appointment. 

During his December 1998 VA examination, the veteran reported 
that he had some incontinence of his stool since his 
hemorrhoidectomy.  He denied hemorrhoidal flare-up.  Physical 
examination revealed no hemorrhoids and good rectal tone.  
Diagnoses included inactive hemorrhoids. 

The veteran's service-connected hemorrhoids are rated under 
Diagnostic Code 7336.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2001).  Under this Diagnostic Code, the schedular 
criteria call for a noncompensable disability rating for mild 
or moderate hemorrhoids.  Id.  A 10 percent disability rating 
is warranted for large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent disability rating is 
called for in cases involving persistent bleeding and 
secondary anemia, or with fissures.  Id. 

Applying these criteria to the facts of the case, the Board 
finds that the veteran's hemorrhoids are currently inactive.  
Further, there is only one notation of one external 
hemorrhoid in the post-service medical evidence.  The Board 
notes that the veteran has complained of problems with rectal 
leakage; however, the preponderance of the medical evidence 
does not support a finding of rectal leakage secondary to 
hemorrhoids or the hemorrhoidectomy in service.  There is no 
medical evidence of rectal leakage, and the medical records 
consistently show good sphincter or rectal tone since 
service.  There is one notation in service of decreased anal 
sensation, and no subsequent medical evidence of this 
problem.

Thus, these symptoms warrant only a noncompensable 
evaluation.  An increased (compensable) evaluation for 
hemorrhoids would require evidence of large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  The medical evidence 
contradicts such a finding, however.  A compensable 
evaluation for his hemorrhoids is thus not warranted.  The 
Board has considered the application of other Diagnostic 
Codes.  However, the Board does not find that other 
Diagnostic Codes are for application as Diagnostic Code 7336 
pertains specifically to hemorrhoids, the service-connected 
disability at issue in this case.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


Degenerative changes of the dorsal spine 

The Board has reviewed all the evidence of record.  The 
service medical records show that in January 1966 the veteran 
reported back pain after falling when returning from the 
shower, and a February 1974 record noted that the veteran 
reported hurting his middle back after lifting an object.  A 
January 1984 record noted a history of chronic low back pain 
of uncertain onset.  He denied radicular pain, but paraspinal 
spasm was noted in the lumbar area.  His July 1992 retirement 
examination noted lower back pain, and minimal degenerative 
changes of the dorsal spine were found on X-ray.

The August 1993 VA examination noted complaints of stiffness 
and pain in the back in the mornings.  A June 1994 VA record 
noted complaints of back pain.  In January 1995, the veteran 
phoned the VA medical staff near his home and reported, among 
other things, muscle spasms to the mid back for many years.  
He did not report for the scheduled follow-up appointment.  
An October 1997 record from Fort McPherson noted that the 
veteran had pulled his back while lifting.  The lumbosacral 
spine was noted to be tender, and he was assessed with 
mechanical back syndrome.  

The December 1998 VA examination noted that the veteran 
reported occasional muscle spasms of the low back.  
Examination of the musculoskeletal system was unremarkable.  
There was normal range of motion throughout the spine and 
there was no tenderness to palpation.  Neurological 
examination was unremarkable except for the left thigh 
complaints noted above.  The thoracic, which the examiner 
also referred to as dorsal, spine revealed osteoporosis and 
mild thoracic spondylosis.  An addendum to the examination 
report noted that there was no swelling, muscle spasm, or 
changes in the curvature of the region of the dorsal spine, 
and there was full range of motion.  The only limitation of 
motion was by subjective complaint of pain.

The veteran's service-connected degenerative changes of the 
dorsal spine are rated under Diagnostic Code 5003 for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).  This Diagnostic Code provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Id.  Diagnostic Code 5291 applies to limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2001).  That Diagnostic Code provides for a 0 percent rating 
for slight limitation of motion, and a maximum schedular 
rating of 10 percent for moderate or severe limitation of 
motion of the dorsal spine.  Id.

Applying Diagnostic Code 5291, the Board finds that a 
noncompensable rating is warranted.  This is so because the 
veteran has, at most, slight limitation of motion of the 
dorsal spine.  The available post-service medical evidence, 
including treatment records, does not record limitation of 
motion of the dorsal spine.  In addition, the December 1998 
VA examination clearly stated that there was no limitation of 
motion of the dorsal spine.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Code, as here, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The Board has reviewed this evidence and does not find that a 
preponderance of the evidence shows objective findings which 
confirm limitation of motion.  The sole post-service 
treatment record pertaining to the back was the October 1997 
record which noted that the veteran pulled his back while 
lifting.  The lumbosacral spine was noted to be tender, and 
he was assessed with mechanical back syndrome.  However, this 
episode affected the lumbosacral spine, not the dorsal area 
of the spine, the only portion of the spine which is service-
connected.  In addition, the tenderness of the back appears 
to be an acute incident, precipitated by a lifting injury, 
especially in light of the fact that the remainder of the 
post-service medical evidence does not reveal another 
instance of back tenderness, or any other objective 
manifestation of limitation of motion.  The Board is 
particular persuaded by the findings of the December 1998 
examiner, who specifically noted that there was no swelling, 
muscle spasm, or changes in the curvature of the region of 
the dorsal spine.  In other words, there were no objective 
findings relative to limitation of motion of the dorsal 
spine.  As the only evidence of limitation of motion or other 
dorsal spine symptomatology is the veteran's subjective 
complaints, the Board finds that a preponderance of the 
evidence does not reveal objective findings which confirm 
limitation of motion.

In the absence of limitation of motion, where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  A 20 percent 
rating is warranted where more joints are involved with 
occasional incapacitating exacerbations.  Id.  

The dorsal vertebrae are considered one group of minor 
joints.  38 C.F.R. § 4.45(f) (2001).  Therefore, as there is 
only X-ray evidence of involvement of one group of minor 
joints, not the 2 groups required for the minimum compensable 
evaluation of 10 percent, a compensable rating is not 
warranted under Diagnostic Code 5003, even when taking into 
consideration the absence of limitation of motion.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, additional evaluation is not 
warranted under these regulations.  In the most recent VA 
examination report, the veteran only reported occasional 
muscle spasms.  Objectively, except for tenderness noted 
after an acute injury in October 1997, there is no medical 
evidence of pain on movement, swelling, deformity, atrophy on 
disuse, instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing, 
incoordination, or excess fatigability.  In addition, the 
medical evidence demonstrates that he sought treatment for 
low back complaints only rarely.  Further, the medical 
evidence does not demonstrate that he is taking any 
medication for pain.  For these reasons, the Board does not 
find that a compensable rating is warranted with 
consideration of these regulatory provisions.

The Board has considered the application of other Diagnostic 
Codes.  Diagnostic Code 5288 refers to ankylosis of the 
dorsal spine; however, as the veteran has full range of 
motion, Diagnostic Code 5288 is not for application in this 
case.  Likewise, Diagnostic Code 5293, intervertebral disc 
syndrome, is not for application as the medical evidence does 
not reveal that the veteran has that disorder. 

Thus, the veteran's degenerative changes of the dorsal spine 
warrant only a noncompensable evaluation.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

A claim for an increased initial rating in excess of 10 
percent for dyshidrotic dermatitis is denied.  Claims for 
entitlement to compensable ratings for meralgia paresthesia 
of the left thigh, hemorrhoids, and degenerative changes of 
the dorsal spine are denied.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


